DETAILED ACTION
Response to Amendment
The amendment filed February 1, 2021 has been entered. It is noted that the amendments to the specification have overcome the objections to the drawings as well as the rejection under 35 U.S.C. 112(b) set forth in the non-final office action mailed October 23, 2020. It is further noted that the information disclosure statement filed March 7, 2019 is in compliance with 37 C.F.R. 1.98(a)(2) as the cited non patent literature are U.S. Patent Applications of which a legible copy is not required. The IDS has been reconsidered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species , as set forth in the Office action mailed on June 17, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species restriction requirement of June 17, 2020 is withdrawn.  Claims 6 and 7, directed to a medical procedure feature comprising a cutting head are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5-7, 9-12, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be Kesten et al. which teaches a general guidewire navigation device which utilizes user input to control a variety of system parameters. The independent claims differ from the prior art in that the handle comprises first and second controls which are attached to a processor and wherein said processor is programmed to receive a combination and pattern of inputs to a control interface and based upon such inputs is to decide whether or not the input was directed to an image guided surgery (IGS) system or to a navigation system and to execute some operation on the corresponding system. In this manner the prior art must explicitly disclose the method of a combination and pattern of inputs which are read by a processor and directed to one of two explicitly programmed output systems. It is known from the prior art to utilize a combination or pattern of inputs to effect a change in a system parameter (see e.g., Eggli et al. at Paragraph [0016] which discloses tapping and pressing or combinations thereof on a touch screen control; see also Hibner et al. at Paragraph [0072] which discloses a button being actuated in a specific pattern to achieve a specific output). It is not known from the prior art to program a device to sense a combination and pattern of user inputs to switch between an IGS and navigation system outputs as claimed. For at least these reasons the claims are considered allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783